Citation Nr: 0512163	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  97-06 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a left 
eye injury, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel




INTRODUCTION

The veteran had active service from October 1961 to October 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's left eye 
injury residuals.  

In March 1999, the Board remanded the veteran's claim to the 
RO for additional action. In January 2003, the Board denied 
an increased disability evaluation for the veteran's left eye 
injury residuals.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).

In September 2003, the Court granted the Secretary of the 
Department of Veterans Affairs' (VA's) Motion to Remand; 
vacated the Board's January 2003 decision; and remanded the 
veteran's appeal to the Board.  In December 2003, the Board 
remanded the matter for additional development.  The appeal 
has been returned for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks a rating in excess of 30 percent for his 
service connected residuals of a left eye disability.  In 
this case, the veteran is in receipt of the maximum schedular 
rating for disability of one eye in the absence of blindness 
in both eyes.  38 C.F.R. § 4.84a, Diagnostic Code 6080.  

Service connection is not in effect for any right eye 
disability.  However, where a veteran has suffered blindness 
in one eye as a result of service-connected disability and 
blindness in the other eye as a result of non-service-
connected disability not the result of willful misconduct, 
compensation is payable as if the combination of disabilities 
were the result of the service-connected disability.  38 
U.S.C.A. § 1160(a)(1) (West 2002); 38 C.F.R. § 3.383(a)(1) 
(2004).

In Debeaord v. Principi, 18 Vet. App. 357 (2004), the Court 
indicated that the basic principle of 38 U.S.C.A. § 
1160(a)(1) and 38 C.F.R. § 3.383(a)(1) was quite clear:  If 
the impairment of a veteran's vision would result in a 100 
percent rating if the impairment of both eyes were service 
connected but the impairment of one eye was not service 
connected, then VA is to pay compensation as though the 
nonservice-connected visual impairment in one eye were 
service connected. 

The Court held that VA had promulgated seven different 
regulatory definitions of blindness.  The Court held that VA 
must give consideration to the following regulations in 
determining whether there is blindness in the nonservice-
connected eye: (1) 38 C.F.R. § 3.350 (2004) and 38 C.F.R. § 
4.84a, Table IV (2004) as to entitlement to special monthly 
compensation; (2) 38 C.F.R. § 4.84a, Diagnostic Codes 6061, 
6062, 6063, 6067, and 6071 and Table V (2004) as to 
impairment of central visual acuity; and (3) 38 C.F.R. § 
4.84a, Diagnostic Code 6080 (2004) as to impairment of field 
vision.  Id.

In this case, in November 2003, the Board remanded the matter 
to obtain additional evidentiary development, to include a VA 
examination to accurately determine the current nature and 
severity of the veteran's left eye injury residuals.  

In September 2004, after reviewing the veteran's claims file, 
the examiner recorded a diagnosis of "hysterical 
blindness."  Additionally, in an addendum, the examiner 
restated the diagnosis and added that the veteran did not 
wear prescription glasses.  The examiner also reported that 
the veteran could see hand movements in the right eye, but 
had no light perception in the left eye.  He also reported 
that he "cannot do near" and "no" for questions numbered 4 
and 5, respectively.  The examiner added that no visual 
fields were needed because the veteran was legally blind.  No 
other pertinent findings were recorded.  

In light of the Court's holding in Debeaord, the Board finds 
that another VA medical opinion is needed to apply each of 
the seven regulatory definitions for 
blindness to the veteran's nonservice-connected right eye 
disorder.  If an examination report does not contain 
sufficient detail, it is incumbent upon the VA to return the 
report as inadequate for evaluation purposes.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

Regrettably, this appeal is remanded for the following:

1.  Ask the veteran to identify any 
physicians and medical facilities from 
which he has been treated or evaluated 
for his service-connected left eye 
disability and nonservice-connected right 
eye disorder since January 2005.  After 
any further necessary information and 
authorization are obtained from the 
veteran, obtain copies of pertinent 
medical records, VA or private, and 
incorporate them into his claims folder.

2.  Thereafter, transfer the claims file 
to Shepard A. Adler, D.O., at the VA 
Medical Center in Bay Pines, Florida.  
(If a VA examination is needed, such 
should be scheduled.)  In an addendum, 
the examiner should comment on whether 
the veteran has blindness of the 
nonservice-connected right eye as defined 
by VA regulations by addressing the 
following:  

(a)  Does the veteran have the ability to 
recognize test letters at 1 foot (.30m.)?

(b)  Can the veteran accomplish 
perception of objects, hand movements, or 
counting fingers at 3 feet (.91m.), or 
does he have a lesser extent of vision, 
particularly perception of objects, hand 
movements, or counting fingers at 
distances less than 3 feet (.91m.)?

(c)  Does the veteran have visual acuity 
of 5/200 (1.5/60 or less), or concentric 
contraction of his visual field to 5 
degrees or less?

(d)  Does the veteran have an anatomical 
loss, enucleation, or serious cosmetic 
defect of the right eye?

The examiner should also provide the 
questions for the answers listed in 
numbers 4 and 5 in the September 2004 
addendum.  

3.  Readjudicate the veteran's claim and 
fully address the issue of entitlement to 
an increased rating for a left eye 
injury, currently evaluated as 30 percent 
disabling, in accordance with the 
provisions of 38 C.F.R. Parts 3 and 4.  
All pertinent law, regulations, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, issue to the veteran and his 
representative a Supplemental Statement 
of the Case, which includes all pertinent 
law and regulations, and a full 
discussion of action taken on the 
veteran's claim.  The applicable response 
time should be allowed.  

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  The 
Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The veteran is advised that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  When the examination 
was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2004).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



